Citation Nr: 1009930	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran's petition to reopen a claim of service 
connection for skin cancer was denied by a December 2007 
rating decision of the RO in Louisville, Kentucky.  The 
Veteran filed a timely notice of disagreement in January 2008 
and was issued a statement of the case in June 2009.  
Although the Veteran filed a substantive appeal in December 
2009, the RO informed the Veteran later that month that the 
formal appeal was not timely.  The Veteran has not appealed 
the RO's determination regarding the timeliness of his 
appeal; thus, the Veteran's petition to reopen a claim of 
service connection for skin cancer is not now before the 
Board.


FINDING OF FACT

It is as likely as not that the Veteran has bilateral hearing 
loss that was made chronically worse by his active military 
service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that was aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2006 statement, the Veteran contends that his 
hearing loss is attributable to his period of active military 
service.  Specifically, he attributes his claimed disability 
to a training accident that occurred when the Veteran was 
posted to Ft. Knox.  At a December 2009 hearing before the 
Board, the Veteran stated that he first noticed his hearing 
loss while stationed at Ft. Knox where he was exposed to 
noise due to weapons fire without hearing protection.  
Hearing Transcript at 4-5.  Additionally, the Veteran stated 
that he was exposed to truck noise without hearing protection 
as part of his duties as a truck driver while stationed in 
Vietnam.  Id. at 4.  Thus, the Veteran contends that service 
connection is warranted for bilateral hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Additionally, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A review of the Veteran's service treatment records reveals 
that the Veteran had a documented history of hearing loss in 
service.  The Veteran's May 1965 entrance examination report 
includes audiometric test results that indicate high-
frequency hearing loss and the Veteran was noted to have 
hearing loss when enrolled for service.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b).  An August 1965 
audiogram report indicates bilateral hearing loss and a 
September 1965 treatment record indicates a diagnosis of 
hearing loss and establishes a duty profile as follows:  

No exposure to loud noises, gunfire, 
blasts, concussions, or explosions.  (May 
fire for POR qualification, but must wear 
proper defenders)  

In view of the fact that this man had 
some hearing loss existing prior to 
service this has been aggravated and is 
at present not recovering.  He should 
definitely have an MOS change to an area 
where noise is not a factor.

A June 1966 audiogram report also indicates bilateral hearing 
loss and a June 1966 treatment record indicates a diagnosis 
of bilateral sensorineural hearing loss secondary to noise 
damage.  The record indicates, "[t]his man has a progressive 
hearing loss [secondary] to noise damage.  He should not be 
exposed any loud noises.  Further exposure to loud noises 
will result in further hearing loss.  Strongly recommend MOS 
change."  Included in the evidence of record is an August 
1966 letter from the Department of the Army to the Veteran's 
mother that indicates, despite the Veteran's hearing loss, he 
was medically qualified for duty and his assignments will be 
consistent with his hearing condition.  Nonetheless, the 
Veteran's March 1967 separation examination report includes 
an audiogram report that indicates that the Veteran's hearing 
was within normal limits.

A review of the Veteran's post-service medical treatment 
records reveals a November 2006 treatment record from the 
Louisville VA Medical Center (VAMC) that includes a diagnosis 
of moderately severe high-frequency sensorineural hearing 
loss of the right ear and severe high-frequency sensorineural 
hearing loss of the left ear.

In February 2007, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
both in-service and post-service noise exposure and that the 
Veteran has difficulty hearing and understanding in a group, 
in a background noise situation, female and children's 
voices, while talking on the phone, and while listening to 
the television.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss and opined that the 
hearing loss was less likely related to military noise 
exposure because of the normal hearing test results at 
separation.

In November 2008, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted both in-service and post-service noise 
exposure.  The examiner diagnosed the Veteran with bilateral 
hearing loss and also opined that the hearing loss was less 
likely as not related to the Veteran's military noise 
exposure because of the normal hearing test results at 
separation.

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Here, the Board finds that the normal hearing test results of 
the Veteran's March 1967 separation examination appear to be 
an aberration.  The Veteran's in-service sensorineural 
hearing loss, which is considered a chronic disease, see 
38 C.F.R. §§ 3.307, 3.309, was well documented and it is 
unlikely that the Veteran's condition improved or resolved 
during his service in Vietnam.  Moreover, it was the opinion 
of care providers during service that a pre-existing hearing 
loss had indeed been aggravated during service.  The hearing 
loss was confirmed on three different occasions during 
service and resulted in a change in profile in order to 
prevent further degradation of hearing acuity.  

Although the VA examiners relied on the service separation 
examination, which appears to have shown no hearing loss, the 
examiners did not appear to have converted the results of in-
service audiograms to ISO units (service department testing 
done before November 1967 used ASA units) before arriving at 
a conclusion as to what the test results meant.  At the 
least, the medical evidence is in equipoise, especially when 
considering the in-service examiners' conclusions regarding 
aggravation.  In such cases, reasonable doubt is to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.159 (2009).  When resolving reasonable 
doubt in the Veteran's favor, the Board finds that it is at 
least as likely as not that the Veteran's bilateral hearing 
loss was aggravated during his period of active military 
service.  Therefore, service connection is warranted for 
bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


